In re Fischbein, David; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “G”, No. 95-14542; to the Court of Appeal, First Circuit, No. 99 CW 2182.
Writ granted. The district court’s order granting defendant’s Motion to Deem Facts Admitted is reversed as to the amount of damages. The case is remanded to the district court for further proceedings.
LEMMON, J., not on panel.
VICTORY, J., concurs.
TRAYLOR and KNOLL, JJ., would deny the writ.